DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the computer executable instructions cause the processor to: receive the EMG or ENG data from the sensing electrode; detect an intent of the patient to take a breath based on the received EMG or ENG data; and deliver an electrical signal to the diaphragm via the stimulation electrodes when the intent of the patient to take a breath is detected” in lines 9-15. Such a recitation further defines something, the computer executable instructions, which are not positively recited since the memory simply must be “capable of storing” computer executable instructions.
Claim 3 recites the limitation "an intent of the patient to take a breath is detected based on an initiation of a contraction of a neck muscle" in lines 1-2. It is unclear if this is referring to the claim 1 recitation of “detect an intent of the patient to take a breath based on the received EMG or ENG data” or is intended to include another element/step. If intended to further limit the recitation “detect an intent of the patient to take a breath based on the received EMG or ENG data” of claim 1, claim 3 would be rejected as further defining something that is not positively recited.
Claim 3 recites the limitation "an initiation of a contraction of a neck muscle" in line 2. Is the recited neck muscle to be a neck muscle of the patient, or another neck muscle? The claims do not previously recite detecting anything relating to a neck muscle, rather only reciting sensing EMG or ENG from a throat muscle or nerve of the patient.
Claim 4 recites the limitation "the electrical signal comprises an onset delay" in line 1. Such a limitation further defines something that is not positively recited and, thus, is indefinite.
Claim 5 recites the limitation "the onset delay corresponds to a natural delay between the initiation of the contraction of the throat muscle and a contraction of the diaphragm during normal breathing" in lines 1-3.  Such a limitation further defines something that is not positively recited and, thus, fails to further limit the claim.
Claim 5 recites the limitation "the initiation of the contraction of the throat muscle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the computer executable instructions further cause the processor to determine a magnitude of a contraction of the throat muscle" in lines 1-3. Such a limitation further defines something that is not positively recited and, thus, is indefinite.
Claim 7 recites the limitation "the electrical signal comprises an amplitude and wherein the amplitude corresponds to the magnitude of the contraction of the throat muscle" in lines 1-2. Such a limitation further defines something that is not positively recited and, thus, is indefinite.
Claim 8 recites the limitation "wherein the computer executable instructions further cause the processor to detect a non-breath comprising at least one of coughing, chewing, movement of a neck, and swallowing and inhibit delivering of electrical signals upon detecting the non-breath" in lines 1-4. Such a limitation further defines something that is not positively recited and, thus, is indefinite.
Claim 8 recites the limitation "wherein the computer executable instructions further cause the processor to detect a non-breath comprising at least one of…movement of a neck, and swallowing and inhibit delivering of electrical signals upon detecting the non-breath" in lines 1-4. The way that the claim is currently formatted, the recitation “swallowing and inhibit delivering of electrical signals upon detecting the non-breath” is contained within the list as an element of the list. It is believed that the intention was to have 2 separate elements in the claim, the first being detecting a non-breath, and the second being inhibiting delivering.
Claim 16 recites the limitation "detecting a non-breath comprising at least one of…movement of a neck, and swallowing and inhibiting delivery of electrical signals upon detecting the non-breath" in lines 1-3. The way that the claim is currently formatted, the recitation “swallowing and inhibiting delivery of electrical signals upon detecting the non-breath” is contained within the list as an element of the list. It is believed that the intention was to have 2 separate elements in the claim, the first being detecting a non-breath, and the second being inhibiting delivery.
Claim 17 recites the limitation “wherein the computer executable instructions cause the processor to: receive electromyography (EMG) or electroneurogram (ENG) data from a throat muscle or nerve of a patient; detect an intent of the patient to take a breath from the EMG or ENG data; and deliver an electrical signal to a diaphragm via the stimulation electrodes when the breath is detected” in lines 6-12. Such a recitation further defines something, the computer executable instructions, which are not positively recited since the memory simply must be “capable of storing” computer executable instructions.
Claim 19 recites the limitation "the intent of the patient to take a breath is detected based on an initiation of a contraction of the throat muscle" in lines 2-3 Such a limitation further defines something that is not positively recited and, thus, is indefinite.
Claim 20 recites the limitation "the electrical signal comprises an onset delay and wherein the onset delay corresponds to a natural delay between the initiation of the contraction of the throat muscle and a contraction of the diaphragm during normal breathing " in lines 2-4. Such a limitation further defines something that is not positively recited and, thus, is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. 2010/0125310, cited by Applicant). Regarding claim 1, Wilson discloses a system for controlling breathing, the system comprising: a sensing electrode 1132 that senses electromyography (EMG) or electroneurogram (ENG) data from a throat muscle or nerve (internal branch of the superior laryngeal nerve 132) of a patient (see Figure 15, paragraphs [0011] and [0098], and claim 1); a stimulation electrode 1134 that provides stimulation to a diaphragm of the patient (see Figure 15, paragraph [0074], lines 5-10, and claim 36); and an implantable medical device 1100 communicably coupled to the sensing electrode and the stimulation electrode, the implantable medical device comprising: a memory that is capable of storing computer executable instructions (paragraph [0104] describes that the respiratory activity monitoring module 1104 includes an algorithm and, thus, inherently includes a memory capable of storing such an algorithm); and a processor (paragraph [0106] describes that the respiratory activity monitoring module 1104 executes the algorithm and, thus, is a processor) that is configured to facilitate execution of the computer executable instructions stored in memory. It is respectfully submitted that the language “that senses electromyography (EMG) or electroneurogram (ENG) data from a throat muscle or nerve) of a patient” and “that provides stimulation to a diaphragm of the patient” are intended use recitations that fail to further define the claimed invention. Furthermore, the recitation “wherein the computer executable instructions cause the processor to: receive the EMG or ENG data from the sensing electrode; detect an intent of the patient to take a breath based on the received EMG or ENG data; and deliver an electrical signal to the diaphragm via the stimulation electrodes based on the respiratory activity” do not further limit the claimed invention over that of the prior art because they further define something, the instructions, that are not positively recited. Furthermore, any processor is “configured to facilitate execution” of instructions.
Regarding claim 2, it is known that the internal branch of the superior laryngeal nerve innervates the posterior cricoarytenoid muscle and, thus, Wilson discloses that the throat muscle is a posterior cricoarytenoid muscle.
Regarding claims 3-5, the recitations “an intent of the patient to take a breath is detected based on an initiation of a contraction of a neck muscle”, “the electrical signal comprises an onset delay”, and “the onset delay corresponds to a natural delay between the initiation of the contraction of the throat muscle and a contraction of the diaphragm during normal breathing” further limit something that is not positively recited and, thus, fail to further limit the claimed invention over that of the prior art. Furthermore, Wilson discloses that the electrical signal comprises an onset delay (see paragraph [0115]).
Regarding claim 6, the recitation “the computer executable instructions further cause the processor to determine a magnitude of a contraction of the throat muscle” further limits something that is not positively recited and, thus, fails to further limit the claimed invention over that of the prior art. Furthermore, Wilson discloses that the computer executable instructions further cause the processor to determine a magnitude of a contraction of the throat muscle (see paragraph [0113], lines 4-10).
Regarding claim 7, the recitation “the electrical signal comprises an amplitude and wherein the amplitude corresponds to the magnitude of the contraction of the throat muscle” further limits something that is not positively recited and, thus, fails to further limit the claimed invention over that of the prior art. Furthermore, Wilson discloses that the electrical signal comprises an amplitude and wherein the amplitude corresponds to the magnitude of the contraction of the throat muscle (see paragraph [0113], lines 13-17).
Regarding claim 8, the recitation “the computer executable instructions further cause the processor to detect a non-breath comprising at least one of coughing, chewing, movement of a neck, and swallowing and inhibit delivering of electrical signals upon detecting the non-breath” further limits something that is not positively recited and, thus, fails to further limit the claimed invention over that of the prior art.
Regarding claim 17, Wilson discloses an implantable medical device configured to be communicably coupled to a sensing electrode and a stimulation electrode, the implantable medical device comprising: a memory that is capable of storing computer executable instructions (paragraph [0104] describes that the respiratory activity monitoring module 1104 includes an algorithm and, thus, inherently includes a memory capable of storing such an algorithm); and a processor (paragraph [0106] describes that the respiratory activity monitoring module 1104 executes the algorithm and, thus, is a processor) that is configured to facilitate execution of the computer executable instructions stored in memory. It is respectfully submitted that the language “wherein the computer executable instructions cause the processor to: receive electromyography (EMG) or electroneurogram (ENG) data from a throat muscle or nerve of a patient; detect an intent of the patient to take a breath from the EMG or ENG data; and deliver an electrical signal to a diaphragm of the patient when the breath is detected” do not further limit the claimed invention over that of the prior art because they further define something, the instructions, that are not positively recited. Furthermore, any processor is “configured to facilitate execution” of instructions.
Regarding claim 18, it is known that the internal branch of the superior laryngeal nerve innervates the posterior cricoarytenoid muscle and, thus, Wilson discloses that the throat muscle is a posterior cricoarytenoid muscle.
Regarding claims 19 and 20, the recitations “the intent of the patient to take a breath is detected based on an initiation of a contraction of the throat muscle” and “the electrical signal comprises an onset delay and wherein the onset delay corresponds to a natural delay between the initiation of the contraction of the throat muscle and a contraction of the diaphragm during normal breathing” further limit something that is not positively recited and, thus, fail to further limit the claimed invention over that of the prior art. Furthermore, Wilson discloses that the electrical signal comprises an onset delay (see paragraph [0115]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 2010/0125310, cited above) in view of Mechlenburg et al. (U.S. 2001/0018547, cited by Applicant). Regarding claim 9, Wilson discloses a method of controlling breathing (see Abstract), the method comprising: receiving, from a sensing electrode 1132, electromyography (EMG) or electroneurogram (ENG) data from a throat muscle or a throat nerve (internal branch of the superior laryngeal nerve 132) of a patient (see Figure 15, paragraphs [0011] and [0098], and claim 1); detecting, via a processor (paragraph [0106] describes that the respiratory activity monitoring module 1104 executes the algorithm and, thus, is a processor), respiratory activity based on the received EMG or ENG data (see step 1006 in Figure 13); and delivering, via a stimulation electrode 1134, an electrical signal to a diaphragm or phrenic nerve of the patient based on the respiratory activity (see blocks 1012 and 1018 in Figure 13). However, Wilson fails to disclose that the respiratory activity is specifically an intent of the patient to take a breath. Mechlenburg teaches a device and method for stimulation of muscles for the diagnosis and relieve of a breathing disorder (see Abstract), including determining an intent of the patient to take a breath and the delivery of an electrical signal to the diaphragm occurs when the intent of the patient to take a breath is detected (see paragraphs [0047] and [0050]), which provides the benefit of synchronizing the stimulation with the patient’s natural respiration (see paragraph [0014]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilson to detect an intent of the patient to take a breath based on the received EMG or ENG data, as taught by Mechlenburg, in order to synchronize the stimulation with the patient’s natural respiration, and as it has been held that combining prior art elements according to known methods to yield predictable results requires routine skill in the art. KSR Int'l Co. v. Teleflex Inc.,.
Regarding claim 10, it is known that the internal branch of the superior laryngeal nerve innervates posterior cricoarytenoid muscle and, thus, Wilson discloses that the throat muscle is a posterior cricoarytenoid muscle.
Regarding claim 11, Mechlenburg teaches that an intent of the patient to take a breath is detected based on an initiation of a contraction of the throat muscle (see paragraph [0050], “electromyogram (EMG) as a measure of muscular effort”).
Regarding claim 12, Wilson discloses that the electrical signal comprises an onset delay (see paragraph [0115]). Further, Mechlenburg teaches that the electrical signal comprises an onset delay (see paragraph [0047], lines 6-9).
Regarding claim 13, Mechlenburg teaches that the onset delay corresponds to a natural delay between the initiation of the contraction of the throat muscle and a contraction of the diaphragm during normal breathing (see paragraph [0047], lines 6-9).
Regarding claim 12, Wilson discloses determining a magnitude of a contraction of the throat muscle (see paragraph [0113], lines 4-10).
Regarding claim 13, Wilson discloses that the electrical signal comprises an amplitude and wherein the amplitude corresponds to the magnitude of the contraction of the throat muscle (see paragraph [0113], lines 13-17).
Regarding claim 16, Wilson discloses detecting a non-breath comprising coughing (see claim 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (U.S. 2013/0030488) discloses a medical device and method for providing breathing therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792